FILED
                             NOT FOR PUBLICATION                            MAR 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MAGDALENA DELGADO DE                              No. 09-73203
ESCOBAR,
                                                  Agency No. A099-669-711
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Magdalena Delgado De Escobar, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s (“IJ”) decision denying her

application for asylum, withholding of removal, and relief under the Convention

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th

Cir. 2008), except to the extent that deference is owed to the BIA’s determination

of the governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535

(9th Cir. 2004). We review for substantial evidence factual findings, Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny in part and dismiss

in part the petition for review.

      Delgado De Escobar claimed gang members extorted money from her

bakery business and threatened her when she refused to pay. Substantial evidence

supports the BIA’s denial of Delgado De Escobar’s asylum and withholding of

removal claims because she failed to establish that gang members targeted her on

account of a political opinion, membership in a particular social group, or any

other protected ground. See Parussimova v. Mukasey, 555 F.3d 734, 740-41 (9th

Cir. 2009) (“[t]he Real ID Act requires that a protected ground represent ‘one

central reason’ for an asylum applicant’s persecution”).

      We lack jurisdiction to consider Delgado De Escobar’s challenge to the IJ’s

denial of her CAT claim because she did not exhaust the issue before the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir. 2004) (“The plain language of




                                          2                                   09-73203
§ 1252(d)(1) . . . specifically mandates that the exhaustion of administrative

remedies is a prerequisite to our jurisdiction.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            3                                    09-73203